DETAILED ACTION

This action is in response to the amendment filed on 11/29/21.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-4 and 6 are allowable.  Claim 5, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species I and II, as set forth in the Office action mailed on 1/11/21, is hereby withdrawn and claim 5 hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Deschere on 1/12/22.
The application has been amended as follows: 
	In the Claims:
In claim 1, line 3 after “transfer tool” insert - - comprising a pressing body configured both - -.
In claim 1, line 8 before “transfer tool” insert - - pressing body of the - -.
In claim 1, line 11 before “transfer tool” insert - - pressing body of the - -.
In claim 1, line 13 after “pressed” insert - - by the pressing body of the transfer tool - -.
In claim 2, line 4 before “transfer tool” insert - - pressing body of the - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of the amendments and arguments (see in particular those on page 8 including “In contrast to Takahashi ‘409, Applicant’s claimed invention recites that the operation of pressing a predetermined region of the transfer object and the operation of pressing a portion of a thermal transfer foil placed on the predetermined region are both performed by the transfer tool (i.e., the same transfer tool). Furthermore, Applicant notes that paragraph [0050] of Takahashi ‘409 discloses that “a plurality of decoration tools 13” may be provided, which clearly teaches away from Applicant’s claimed operations which use a single transfer tool.”) filed 11/29/21 the previous rejections as set forth in the Office action mailed 4/13/21 are withdrawn.

Takahashi (U.S. Patent Application Publication 2018/0111409) teaches a decoration head (12) grasps an imprinting tool (e.g. 13b as 13) to strike the work (WK) (see paragraph 0030) and including foil stamping may be performed after the imprinting with a foil stamping tool (e.g. 13a as 13) (Paragraph 0051).  However, the programmed operation of pressing a predetermined region of the transfer object and the operation of pressing a portion of a thermal transfer foil placed on the predetermined region are not both performed by the same transfer tool and the decoration head grasping the imprinting tool is not configured to apply light to the transfer object so that Takahashi as least fails to teach or suggest “a transfer tool comprising a pressing body configured both to press the transfer object and to apply light to the transfer object” wherein “the controller is programmed to: control at least the conveyor such that a predetermined region of the transfer object is pressed by the pressing body of the transfer tool without interposing a thermal transfer foil between the transfer tool and the predetermined region of the transfer object; and control the transfer tool and the conveyor such that at least a portion of a thermal transfer foil placed on the predetermined region pressed by the pressing body of the transfer .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746